Citation Nr: 1723171	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-06 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for the service-connected bipolar disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1977 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO in St. Petersburg, Florida, which denied an increased rating in excess of 30 percent for the service-connected bipolar disorder.  VA received the claim for increased rating on October 18, 2010.  

In an April 2015 Board decision, the Board determined that the issue of entitlement to a TDIU had been raised by the record and remanded the issues on appeal to the RO for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed below, the Board finds that the April 2015 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	For the entire increased rating period on appeal from October 18, 2010, the Veteran's bipolar disorder has manifested in symptoms that more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.	For the entire increased rating period on appeal from October 18, 2010, the Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities; therefore, a referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b) (2016) is not warranted.


CONCLUSIONS OF LAW

1.	The criteria for an increased disability rating in excess of 30 percent for bipolar disorder have not been met or more nearly approximated for the entire rating period on appeal from October 18, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432 (2016).

2.	The criteria for a TDIU have not been met for the entire rating period on appeal from October 18, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, with respect to the issue of an increased rating for bipolar disorder, the RO provided the Veteran notice in October 2010, prior to issuing the April 2011 rating decision denying an increased rating for bipolar disorder.  Pursuant to the Board's April 2015 remand directives, the RO provided the Veteran notice as to the issue of a TDIU in May 2015, prior to issuing the October 2016 rating decision denying entitlement to a TDIU.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, VA examination reports, and lay statements.

Further, the Board's April 2015 decision remanded the issues on appeal to the RO for further development.  Specifically, the April 2015 Board decision directed the RO to provide the Veteran with a VCAA notice as to the issue of entitlement to a TDIU, obtain outstanding VA treatment records from October 2010 forward, obtain any private treatment records identified by the Veteran, and schedule a new VA mental health examination.  Pursuant to the Board's remand directives, the RO provided the Veteran with a VCAA notice as to how to substantiate a TDIU claim in May 2015, obtained updated VA treatment records that were associated with the record in October 2016, and the Veteran was provided with another VA examination in October 2016.  In May 2015, the RO also requested the Veteran identify the names, addresses, and approximate dates of treatment received for any private mental health treatment.  The May 2015 letter indicated additional evidence should be submitted within 30 days; however, in May 2015, VA received a response from the Veteran indicating all remaining information or evidence regarding the issues on appeal had been submitted.  Accordingly, an October 2016 Supplemental Statement of the Case (SSOC) denied an increased disability rating for bipolar disorder and entitlement to a TDIU.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issues on appeal.

Next, the Veteran was afforded VA examinations in February 2011 and October 2016, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2011 and October 2016 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted in-person examinations with appropriate testing, and answered all relevant questions.  The Board finds that the February 2011 and October 2016 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of an increased disability rating for bipolar disorder.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Increased Disability Rating for Bipolar Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For the entire rating period on appeal from October 18, 2010, the service-connected bipolar disorder, has been assigned a 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9432.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is provided when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."   

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)." 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

The Veteran generally contends that an increased disability rating in excess of 30 percent for the service-connected bipolar disorder is warranted.  Specifically, in a June 2011 Notice of Disagreement (NOD), the Veteran asserts that the current 30 percent rating does not accurately reflect the impact of the bipolar disorder on the Veteran's ability to maintain gainful employment and relate to others.  In another November 2016 NOD, the Veteran contends that, at minimum, the bipolar disorder should be rated as 50 percent disabling.

An October 2010 VA mental health treatment record reflects the Veteran reported not doing well and having symptoms of isolation and a restless mind.  The VA examiner observed the Veteran was alert and oriented, had grossly intact cognition, without indications of mood fluctuations or suicidal ideation, and assigned a GAF score of 66.  A January 2011 VA treatment record shows the Veteran reported holding steady on the current medication regiment and did not need any changes in medication at that time.  The January 2011 VA treatment record also reflects a GAF score of 45 was assigned, but did not note any reported symptoms consistent with a GAF score of 45.

In February 2011, the Veteran was provided with a VA examination for mental disorders.  During the February 2011 VA examination, the Veteran reported symptoms of memory loss, erratic sleep, and seeing and hearing things that were not there.  The Veteran reported only leaving the house to get food, but also being able to get along well with others when required to be around people.  The Veteran stated being unemployed since 2009 when he stopped working after getting into an altercation with a superior, although the Veteran was unable to recall the details of the former employment.  Upon examination, the February 2011 VA examiner observed that the Veteran had no apparent impairment in thought process, communication, or ability to perform activities of daily living.  The Veteran was observed to be fully oriented, well groomed, and his mood was euthymic to mildly dysphoric with somewhat restricted affect as though fatigued.  The Veteran denied suicidal or homicidal ideation and denied experiencing any hallucinations or delusions.  The Veteran's attention, memory, and judgment appeared to be within normal limits.  The February 2011 VA examination report shows the VA examiner noted the Veteran's response bias with regard to memory impairment that was detected objectively.  Upon conclusion of the February 2011 VA examination, the Veteran was diagnosed with bipolar disorder, schizoid personality traits were ruled out, and a GAF score of 65-70 was assigned.

A December 2012 VA treatment record reflects the Veteran presented to a mental health nurse practitioner for medication management.  The Veteran was observed to be alert and oriented, mood was euthymic, affect was congruent, speech was normal with logical, relevant, and goal directed content, and insight and judgment were noted to be fair to good.  The Veteran exhibited organized and linear thought process with no evidence of psychosis.  The December 2012 VA treatment record also reflects a GAF score of 48, although the VA examiner did not indicate the reasoning for that GAF score.

In February 2013, the Veteran underwent a psychiatric evaluation.  A February 2013 VA treatment record reflects the Veteran complained of symptoms of anxiety, depression, mood swings, loss of motivation, feeling life is hardly worthwhile, little need to be with others, and depressed about problems with transportation.  During the February 2013 psychiatric evaluation, the Veteran expressed problems with depressed mood and anxiety, much of which was related to problems from losing his driver's license in 1990s after driving under the influence on several occasions.  The Veteran reported last working four years ago in the automotive lubricant business that the Veteran left after nine years due to being the brunt of colleagues' jokes about the Veteran's age.  The Veteran applied for VA's rehabilitation program on two occasions but cancelled due to being unable to drive.  The Veteran reported relying on elderly parents for transportation and that prior attempts to get his driver's license restored were unsuccessful.  The February 2013 VA examiner observed the Veteran did not take pride in personal appearance, but did not have poor personal hygiene.  The Veteran was also observed to be alert and oriented, affect was dysthymic and controlled, and speech was logical, goal directed, and productive.  The Veteran exhibited appropriate behavior, average insight and judgment, average short and long term memory, and denied having hallucinations.  He had no suicidal or homicidal ideation.  The February 2013 VA treatment record also reflects a GAF score of 50.

A March 2013 VA treatment record shows the Veteran underwent individual therapy for the bipolar disorder and reported that nothing was bothering him at the time.  The March 2013 VA treatment record noted the Veteran appeared casually dressed, was adequately groomed, cooperative, and demonstrated appropriate behavior.  The March 2013 VA examiner noted the Veteran also demonstrated normal and spontaneous speech, organized and goal-oriented thought process, intact concentration and memory, adequate judgment, but noted poor insight as the Veteran was deflecting blame for his current circumstances.  There was no evidence of delusions, hallucinations, or suicidal/homicidal ideation.  

A March 2014 VA treatment record reflects the Veteran underwent a care coordination home telehealth initial evaluation and was provided with equipment and taught how to monitor blood pressure and blood sugar levels at home.  The March 2014 VA treatment record reflects the Veteran was alert and oriented, able to read and answer questions, able to operate the home monitoring devices, and understood how to connect the devices to transmit vital sign data to VA.  The March 2014 VA examiner's functional assessment of the Veteran was that the Veteran was able to perform all activities of daily living, did not demonstrate any barriers to learning, and was able to understand verbal, written, and visual instructions.

A March 2015 VA treatment record shows the Veteran presented for a mental health appointment with a new VA provider.  During the March 2015 appointment, the Veteran reported doing well and that things had improved a lot over the last few years.  The Veteran reported taking medication for the bipolar disorder, denied having any major highs or lows during the past six months, that mood had been relatively level and stable, but had not been sleeping well.  The Veteran was observed to be alert and oriented and adequately groomed.  The March 2015 VA examiner noted the Veteran's thoughts were clear, linear, and organized, mood was euthymic, affect was congruent without hypomania, kinetics and speech were normal, judgment was intact, insight was good, eye contact was good, and there was no evidence of gross cognitive or memory deficits.  The Veteran also denied having any suicidal or homicidal ideation.  The March 2015 VA treatment record reflects the Veteran was diagnosed with bipolar disorder, most recent episode depressed, in partial remission.

A June 2015 VA mental health note shows the Veteran expressed concern about memory loss and occasionally losing thought process during conversations.  Upon examination, the VA examiner noted the Veteran was alert and oriented, thoughts were clear, linear, and organized without gross cognitive or memory deficits despite the Veteran's concerns of memory problems.  The June 2015 VA treatment record also reflects the Veteran admitted a prior suicide attempt in the 1980s, but denied any current suicidal ideation.

A December 2015 VA treatment record reflects the Veteran reported occasional high and low moods, but denied any significant mood swings.  The Veteran conveyed taking medication on a consistent basis.  During the December 2015 treatment, the Veteran reported two prior suicide attempts approximately 34 years ago, but had not made any attempts recently and denied current suicidal or homicidal ideation.  The Veteran denied having trouble concentrating on things, but endorsed having little interest or pleasure in doing things, feeling depressed and hopeless, which made it somewhat difficult for the Veteran to do work, take care of things at home or get along with other people.

In July 2016, the Veteran was referred for a cognitive communication evaluation due to complaints of memory problems.  During the July 2016 evaluation, the Veteran reported having poor memory shown by occasional loss of thought when speaking or forgetting why he walked into a room.  The Veteran denied any difficulty remembering when to take medications, managing finances, or scheduling and keeping appointments.  The Veteran reported living alone and denied difficulty caring for himself.  The Veteran was provided with a list of internal memory strategies that the Veteran found helpful, but was not interested in scheduling further appointments to work on memory problems.

The Veteran underwent another VA psychiatric examination in October 2016.  The October 2016 VA examination report shows a diagnosis of bipolar disorder with symptoms of depressed mood, anxiety, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  The October 2016 VA examiner noted the Veteran was casually dressed with adequate grooming and hygiene and that the Veteran's mood and affect were normal and situationally appropriate, without signs of psychosis or unusual behavior.  During the October 2016 VA examination, the Veteran reported routine mood changes, being short tempered, endorsed moderate symptoms of depression, but denied hallucinations or any suicidal or homicidal ideation.  The October 2016 VA examiner noted the Veteran continued to experience chronic symptoms of bipolar disorder without remission or significant change since the last VA examination in February 2011, but that medication had stabilized the Veteran's symptoms without any full manic or major depressive episodes.  The October 2016 VA examiner assessed the bipolar disorder likely results in occasional decrease in work efficiency due to periods of anhedonia, fatigue from lack of sleep, difficulty focusing for lengthy periods of time, and irritability.  The VA examiner also observed the Veteran was alert and oriented, able to communicate effectively and follow simple instruction and complete routine tasks, with intact judgment, and no evidence of psychosis or thought disorder.

In a November 2016 lay statement, the Veteran's sister disputed the October 2016 VA examiner's observations that the Veteran appeared well groomed, and described the Veteran to have long hair, a beard, decaying teeth, a large stomach, and ill-fitting clothes that are not in the best condition.  She reported that the Veteran isolated himself at home with no friends or girlfriend.  He only saw the immediate family and had a stray cat to keep him company.  She indicated her belief that her brother did not have a grasp on day-to-day reality.    

The Board has carefully reviewed all the lay and medical evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 30 percent for the service-connected bipolar disorder for any period.  The evidence of record shows that the Veteran's bipolar disorder has been manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.    

For the entire increased rating period on appeal, the Veteran's bipolar disorder did not manifest in occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty understanding complex commands; impaired judgment; or impaired abstract thinking.

VA treatment records throughout the increased rating period on appeal reflect the Veteran has been consistently observed to be alert and oriented, without impairment of judgment, thought process, ability to communicate, or ability to understand and follow directions.  While the Veteran has endorsed symptoms of anxiety, the evidence of record does not demonstrate the bipolar disorder has manifested in panic attacks that occur more than once a week (criteria for a 50 percent rating) at any time during the rating period on appeal.  

Although the Veteran had repeatedly complained of impaired memory, during the July 2016 cognitive communication evaluation, the Veteran described impaired memory as occasionally losing train of thought when speaking and forgetting why he walked into a room.  The July 2016 VA treatment record also reflects the Veteran denied any difficulty with remembering to take medication, managing finances, or scheduling or keeping appointments, which indicates symptoms that more nearly approximate mild memory loss (criteria for 30 percent rating), rather than impairment of short- and long-term memory (criteria for 50 percent rating).  While the October 2016 VA examiner indicated that one of the symptoms of the bipolar disorder has manifested in the Veteran's difficulty in establishing and maintaining effective work and social relationships (criteria for a 50 percent rating), the Veteran had also reported during the February 2011 VA examination that he is able to get along well with other people when needed.  Additionally, the November 2016 lay statement from the Veteran's sister asserts the Veteran maintains relationships with immediate family members.  The only indication of symptoms of loss of motivation (criteria for a 50 percent rating) appears in the February 2013 VA treatment record, although the Veteran also reported nothing was bothering him the following month in a March 2013 VA treatment record, and reported during the March 2015 VA mental health treatment that symptoms of bipolar disorder had improved a lot over the last several years.  Therefore, the Board finds that the symptoms of the Veteran's bipolar disorder do not more nearly approximate the criteria for a 50 percent disability rating.     

Similarly, the manifestations of the Veteran's bipolar disorder do not more nearly approximate the criteria for a 70 percent disability rating, or occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  

While the Veteran's depression and anxiety may have caused him difficulty in adapting to stressful circumstances, VA treatment records throughout the increased rating period on appeal reflect the Veteran has been consistently observed to have normal speech and be alert and oriented.  He has not manifested impaired impulse control or any obsessional rituals which interfere with routine activities.  Although the Veteran has endorsed symptoms of depression and anxiety, the evidence of record does not demonstrate the bipolar disorder has manifested in near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively (criteria for a 70 percent rating) at any time during the rating period on appeal.  Indeed, the medical evidence shows that the Veteran has denied having difficulty taking care of himself and that he has been found to be able to perform routine tasks and activities of daily living.    

The Board acknowledges that the Veteran reported having made two suicide attempts about 34 years ago.  However, these suicide attempts occurred outside of the current appeal period under consideration.  During the current appeal period under consideration, the Veteran has consistently denied any suicidal ideation or attempts.  Regarding neglect of personal appearance and hygiene, although the Veteran's sister disputes that the Veteran is "well-groomed," the Veteran had consistently been observed by various VA examiners to have adequate hygiene.  Moreover, with the exception of the February 2013 VA examiner's observation that the Veteran did not take pride in his personal appearance, the Veteran had generally been observed by various VA examiners to have adequate grooming.  Finally, while the Veteran's bipolar disorder may cause him to have difficulties relating to others, as evidenced by his reports of self-isolation, the evidence does not show that he has a complete inability to establish and maintain effective relationships.  The Veteran reported being able to get along well with others when required to be around people, even if only for a short period of time, and he maintained relationships with his immediate family.  Therefore, the Board finds that the symptoms of the Veteran's bipolar disorder do not more nearly approximate the criteria for a 70 percent disability rating.

Additionally, the manifestations of the Veteran's bipolar disorder do not more nearly approximate the criteria for a 100 percent disability rating, or total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

As noted above, VA treatment records throughout the increased rating period on appeal reflect the Veteran has been consistently observed to be alert and oriented, without impairment of thought process or ability to communicate.  His bipolar disorder also did not manifest itself in symptoms of delusions, hallucinations, or grossly inappropriate behavior.  The evidence also shows that the Veteran had the ability to perform almost all activities of daily living such as bathing and grooming.  The only activity of daily living the Veteran has been unable to perform is driving, which the evidence of record shows is due to the loss of the Veteran's driver's license and not due to symptoms of bipolar disorder.  The Veteran himself has denied having difficulty taking care of himself.   

Regarding a persistent danger of hurting self or others, the evidence consistently shows that the Veteran denied homicidal ideation.  As previously noted, while the Veteran reported having made two suicide attempts about 34 years ago, these suicide attempts occurred outside of the current appeal period under consideration.  During the current appeal period under consideration, the Veteran has consistently denied any suicidal ideation or attempts.  Further, there is no evidence that the Veteran had memory loss for names of close relatives, own occupation, or own name.  As noted above, the Veteran has characterized his memory loss as occasionally losing train of thought when speaking and forgetting why he walked into a room.  He also denied any difficulty with remembering to take medication, managing finances, or scheduling or keeping appointments.  This is consistent with mild memory loss (criteria for a 30 percent rating).  Finally, while the Veteran's bipolar disorder may cause him to have difficulties relating to others, as evidenced by his reports of self-isolation, the evidence does not show that he has total social impairment.  The Veteran reported being able to get along well with others when required to be around people, even if only for a short period of time, and he maintained relationships with his immediate family.  Therefore, the Board finds that the symptoms of the Veteran's bipolar disorder do not more nearly approximate the criteria for a 100 percent disability rating.  

The evidence of record shows that, during the rating period on appeal, various GAF scores have been assigned and ranged from 45 to 70, which would indicate symptoms ranging from serious symptoms such as suicidal ideation, severe obsessional rituals, or serious impairment in social, occupational, or school functioning, to mild symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  In one instance, the assigned GAF score ranged from a 45 in a January 2011 VA treatment record to a 65-70 assigned in a February 2011 VA treatment record.  While GAF scores are a general assessment of overall severity of symptoms or overall degree of impairment by one of many examiners, when interpreted in the context of all the evidence in this case showing the actual symptoms and actual degree of occupational and social impairment, does not demonstrate that the bipolar disorder had the severe symptoms or occupational and social impairment required for a 50 percent disability rating.  See 38 C.F.R. § 4.2 (2016) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").

The Board has considered all of the symptoms discussed above, including their severity, frequency, and duration.  In evaluating these symptoms, the Board finds that the severity, frequency, and duration of the bipolar disorder are more appropriately consistent with the symptoms contemplated by the 30 percent disability rating and do not more nearly approximate the symptoms contemplated for a 50 percent disability rating, 70 percent disability rating, or 100 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9432.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal for an increased disability rating for bipolar disorder in excess of 30 percent for any period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected bipolar disorder discussed above.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  

Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

The Board finds that the symptomatology and impairment caused by the service-connected bipolar disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9432, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's bipolar disorder has manifested in symptoms such as depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected bipolar disorder are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected bipolar disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Entitlement to a TDIU
   
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is part of an increased rating appeal.  In this case, the Veteran has asserted being unable to secure (obtain) or maintain (follow) substantially gainful employment since 2009 due to the service-connected bipolar disorder; accordingly, the issue of a TDIU is part of the Veteran's appeal of an increased disability rating for bipolar disorder from October 18, 2010.  After a review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU is not warranted for any period from October 18, 2010.

For the entire rating period on appeal from October 18, 2010, the Veteran's service-connected disabilities do not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  During the relevant period on appeal, the Veteran has been service connected for bipolar disorder (30 percent disabling), hypertension (10 percent disabling), and a rectal polyp disorder (0 percent disabling), for a combined disability rating of 40 percent.  None of these service-connected disabilities are rated at 40 percent disabling, and the disabilities do not reach a combined 70 percent rating.  Additionally, taken together as occurring under a common etiology, the Veteran still does not meet the criteria for a single disability rated as 60 percent disabling.  See 38 C.F.R. § 4.25.  

Further, having considered all the evidence of record, lay and medical, the Board finds that referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter.

Although the Veteran asserts in a November 2016 Application for Increased Compensation Based on Unemployability that he became too disabled to work in the fall of 2009 due to the service-connected bipolar disorder, the February 2011 VA psychiatric examination report of record reflects the Veteran reported being unemployed since 2009 due to an altercation with a superior.  Additionally, during a February 2013 VA psychiatric evaluation, the Veteran reported leaving his last job due to his coworkers' jokes about the Veteran's age.  The Veteran also reported previously applying for VA's rehabilitation program on two occasions, but had withdrawn these applications due to the Veteran's inability to drive.  The evidence of record shows the Veteran had reported losing his driver's license due to driving under the influence on several occasions, and had attempted to get the driver's license reinstated without success.

The evidence of record also contains a November 2016 lay statement wherein the Veteran's father asserted the Veteran's health is much worse than medical records indicate and that the Veteran would not be able to get a job and satisfy an employer; however, the Veteran's father did not provide an explanation for why the Veteran would not be able to obtain employment, nor was the Veteran's unemployment attributed to the service-connected disabilities.

Having reviewed all of the evidence of record, both lay and medical, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a TDIU have not been met for any period on appeal.  The evidence reflects the Veteran was no longer employed full time in 2009 following an altercation with a superior and being the subject of coworkers' jokes.  Further, the primary reason for the Veteran's inability to obtain employment or participate in VA's rehabilitation program is due to the inability to drive as the Veteran had previously lost his driver's license and has not been successful in getting it reinstated.  The evidence of record does not demonstrate, nor has the Veteran asserted, how the service-connected disabilities have specifically prevented obtaining or maintaining substantially gainful employment.  As the preponderance of the lay and medical evidence is against a finding for a TDIU, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased disability rating in excess of 30 percent for bipolar disorder is denied.

A TDIU is denied.




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


